Illinois Official Reports

                                          Appellate Court



                 Wright v. Board of Trustees, State Universities Retirement System,
                                    2014 IL App (4th) 130719




Appellate Court              CHERYL WRIGHT, Plaintiff-Appellant, v. THE BOARD OF
Caption                      TRUSTEES, STATE UNIVERSITIES RETIREMENT SYSTEM OF
                             ILLINOIS, Defendant-Appellee.



District & No.               Fourth District
                             Docket No. 4-13-0719


Rule 23 Order filed          April 29, 2014
Rule 23 Order
withdrawn                    May 22, 2014
Opinion filed                May 22, 2014


Held                         Where the State Universities Retirement System determined that
(Note: This syllabus         plaintiff received disability benefits from the retirement system and a
constitutes no part of the   workers’ compensation award for the same disability covering the
opinion of the court but     same period of time, the retirement system was entitled to offset the
has been prepared by the     total amount of the workers’ compensation award, regardless of the
Reporter of Decisions        actual date that the workers’ compensation award was paid.
for the convenience of
the reader.)



Decision Under               Appeal from the Circuit Court of Champaign County, No.
Review                       12-MR-546; the Hon. Thomas J. Difanis, Judge, presiding.



Judgment                     Affirmed.
     Counsel on                Gene A. Turk, Jr. (argued), of Law Office of Gene Turk, of
     Appeal                    Carbondale, for appellant.

                               John M. Sturmanis, of Thomas, Mamer & Haughey, LLP, and
                               Michael B. Weinstein (argued), Special Assistant Attorney General,
                               of State Universities Retirement System, both of Champaign, for
                               appellee.




     Panel                     JUSTICE POPE delivered the judgment of the court, with opinion.
                               Justices Holder White and Steigmann concurred in the judgment and
                               opinion.




                                                OPINION

¶1         In July 2007, plaintiff, Cheryl Wright, was awarded disability benefits by the State
       Universities Retirement System of Illinois (SURS) retroactive to December 23, 2006, based on
       a July 2006 disability date. In March 2011, SURS staff notified Wright by letter she owed
       $51,413.62 (after SURS withheld her February 2011 disability payment of $1,687.96) based
       on a workers’ compensation award she received. Wright sought administrative review.
¶2         In February 2012, the Claims Panel of SURS issued a written opinion upholding the SURS
       staff’s determination. In June 2012, the Executive Committee of the Board of Trustees of
       SURS (Executive Committee) issued a final administrative decision adopting the Claims
       Panel’s determination in its entirety. In July 2013, the circuit court affirmed the decision of the
       Executive Committee.
¶3         Wright appeals, asserting her workers’ compensation award was not paid until January 11,
       2011 (180 days after its July 15, 2010, approval), and, thus, the offset should apply only to
       SURS benefits received after that date, resulting in a $2,185.25 offset.

¶4                                         I. BACKGROUND
¶5         In January 2007, Wright filed an application for disability benefits with SURS as the result
       of an on-the-job accident, noting a disability date of July 2006. In July 2007, SURS notified
       Wright by letter she would begin receiving $1,791.93-per-month disability benefits retroactive
       to December 23, 2006. The letter contained the following notice:
                  “If you qualify for benefits under any State or Federal Workers’ Compensation or
               Occupational Diseases Acts for any period for which disability benefits are payable by
               SURS, the disability benefit paid by SURS will be reduced by an amount equivalent to
               such Workers’ Compensation or Occupational Diseases payment.”
¶6         After being advised Wright received a $53,101.58 workers’ compensation settlement in
       case Nos. 07-WC-9038, 07-WC-10331, and 07-WC-10390 (after attorney fees, costs, and

                                                    -2-
     medical expenses had been subtracted), SURS staff sent Wright a letter in March 2011
     informing her it was “entitled to offset disability benefits when an employee receives benefits
     under the State Workers’ Compensation or Diseases Act.” The letter noted Wright’s temporary
     total disability (TTD) payments ended February 23, 2007. Thus, the SURS offset began
     February 24, 2007, and continued through her final permanent partial disability (PPD)
     payment on May 22, 2010, for a total of 168.50 weeks (38.88 months) at $1,365.78 per month,
     or a total offset of $53,101.58. We note the workers’ compensation settlement agreement states
     the PPD award is equal to 158.50 weeks, apparently a typographical error. SURS withheld
     Wright’s February 2011 disability payment ($1,687.96), leaving a balance of $51,413.62 owed
     to SURS.
¶7        Wright responded to SURS’s letter, asserting she was not responsible for the offset amount
     because her workers’ compensation settlement held her harmless for any subrogation. In April
     2011, SURS staff responded by letter notifying Wright the subrogation clause in her workers’
     compensation settlement did not apply to the disability benefits she received from SURS and
     demanded payment. Wright petitioned for review before the SURS Claims Panel, asserting (1)
     the State of Illinois agreed to hold her harmless for any claim such as this and (2) her workers’
     compensation award was limited to PPD and she received nothing for TTD for the time frame
     alleged by SURS.
¶8        In October 2011, a hearing was conducted before the Claims Panel, resulting in a February
     2012 written decision. At the hearing, according to the Claims Panel’s decision (the record
     does not contain a transcript of this hearing), counsel for Wright argued (1) the workers’
     compensation offset should begin in September 2010, when the settlement contract was
     approved by the workers’ compensation arbitrator (the agreement was actually approved on
     July 15, 2010); or (2) alternatively, the offset should begin 180 days after the settlement was
     approved because that was when the settlement was actually paid. The Claims Panel noted as
     follows:
              “It has long been established before the Illinois Workers’ Compensation Commission
              that permanent partial disability benefits begin to accrue immediately after the period
              of temporary total disability ends. Arbitration and Commission decisions before the
              Illinois Workers’ Compensation Commission have historically ordered that permanent
              partial disability benefits begin to accrue the day following the point at which the
              claimant is no longer temporary totally disabled.”
     The Claims Panel found SURS staff had properly calculated the $53,101.58 offset, noting “it is
     apparent that the claimant did receive duplicate payments of both SURS disability benefits and
     Illinois Workers’ Compensation permanent partial disability benefits covering the same dates,
     i.e., February 24, 2007[,] through February 28, 2011.” (Wright retired in February 2011 and
     began receiving retirement benefits, thus terminating her disability payments.) Because SURS
     did not pay Wright her February 2011 disability benefits, the amount of the offset was reduced
     to $51,413.62. While the decision incorrectly states Wright’s PPD benefits covered through
     February 28, 2011, in fact, based on SURS staff’s calculation, Wright’s PPD benefit period
     ended on May 22, 2010.
¶9        In June 2012, the Executive Committee issued a final administrative decision adopting the
     Claims Panel’s determination in its entirety. In July 2012, Wright filed a complaint for
     administrative review with the circuit court.


                                                 -3-
¶ 10       In July 2013, following a hearing on the matter, the circuit court affirmed the decision of
       the Executive Committee.
¶ 11       This appeal followed.

¶ 12                                        II. ANALYSIS
¶ 13      On appeal, Wright asserts because her workers’ compensation award was not paid until
       January 11, 2011 (180 days after its July 15, 2010, approval), the offset should apply only to
       SURS benefits received after that date, resulting in a $2,185.25 offset.

¶ 14                                        A. Standard of Review
¶ 15       The Administrative Review Law (735 ILCS 5/3-101 to 3-113 (West 2010)) applies to all
       proceedings for judicial review of the final administrative decisions of the Board of Trustees
       (Board) of SURS. 40 ILCS 5/15-188 (West 2010). We review the administrative agency’s
       decision rather than the judgment of the circuit court. Marconi v. Chicago Heights Police
       Pension Board, 225 Ill. 2d 497, 531, 870 N.E.2d 273, 292 (2006).
                    “The applicable standard of review–which determines the extent of deference
                afforded to the administrative agency’s decision–depends upon whether the question
               presented is a question of fact, a question of law, or a mixed question of law and fact.
               [Citations.] Rulings on questions of fact will be reversed only if against the manifest
               weight of the evidence. [Citation.] In contrast, questions of law are reviewed de novo
                [citation], and a mixed question of law and fact is reviewed under the clearly erroneous
                standard [citations].” Id. at 532, 870 N.E.2d at 292-93.
¶ 16       The parties disagree on the appropriate standard of review in this case. Wright asserts
       because the question before us involves the interpretation of a statute, i.e., what “payable”
       means, the de novo standard of review applies. SURS contends the primary question is a
       factual one, i.e., whether the record supports the Executive Committee’s application of the
       offset statute based on the factual determination Wright received workers’ compensation
       benefits during the same period she received SURS disability benefits. Because the resolution
       of this case turns on the meaning of the term “payable,” we review this issue de novo.

¶ 17                                         B. The Offset Period
¶ 18       Section 15-153.1(c) of the Illinois Pension Code provides, in part, as follows:
                “In determining the monthly benefits payable under this Article, a deduction shall be
                made equivalent to any benefits payable to any employee under any State or Federal
                Worker’s Compensation or Occupational Diseases Acts for any period for which
                disability benefits are payable.” (Emphases added.) 40 ILCS 5/15-153.1(c) (West
                2010).
       The workers’ compensation settlement provided as follows: “All parties agree that payment of
       the settlement is deferred until after 180 days from the approval date of this contract.” Based on
       this language, Wright asserts her workers’ compensation award did not become payable until
       January 11, 2011 (180 days after the July 15, 2010, approval of the award), and thus, the offset
       should apply only to SURS disability benefits received after that date. (We note the Claims
       Panel’s decision erroneously states the workers’ compensation settlement agreement was


                                                   -4-
       approved by the arbitrator in September 2010; it was actually approved in July 2010.) SURS
       disagrees, contending the actual date the payment was made is irrelevant.
¶ 19        “The cardinal rule of statutory construction is to ascertain and give effect to the
       legislature’s intent, and the plain language of the statute is the best indication of that intent.”
       People v. Martin, 2011 IL 109102, ¶ 21, 955 N.E.2d 1058. “We will not depart from the plain
       language of the statute by reading into it exceptions, limitations, or conditions that conflict
       with the express legislative intent.” People v. Boclair, 202 Ill. 2d 89, 100, 789 N.E.2d 734, 741
       (2002).
¶ 20        Wright urges this court to interpret the term “payable” in the offset statute to mean the date
       the payment is actually received. However, such an interpretation would defeat the purpose of
       the statute, i.e., to prevent a SURS participant from receiving both SURS disability benefits
       and a workers’ compensation award for dates covering the same period of time. See Taylor v.
       State Universities Retirement System, 203 Ill. App. 3d 513, 522, 560 N.E.2d 893, 899 (1990)
       (“The purpose of [the offset statute] is to prevent SURS participants from obtaining double
       recoveries of disability benefits [citation] and to facilitate recoupment of SURS disability
       benefits to the extent a SURS participant is eligible for workers’ compensation or occupational
       diseases benefits for a period of time for which he or she received SURS benefits.”). Further,
       statutes are to be construed to avoid absurd results. People v. Hanna, 207 Ill. 2d 486, 498, 800
       N.E.2d 1201, 1207-08 (2003).
¶ 21        In almost any situation this court can envision, disability benefits will be paid long before a
       workers’ compensation award is issued. If this court were to interpret the offset statute as
       Wright suggests, SURS participants would need only delay actual receipt of any workers’
       compensation award to avoid reimbursing SURS for any offset. Surely this was not the intent
       of the legislature. The actual date a workers’ compensation award is paid is irrelevant. What is
       relevant is whether the workers’ compensation award is being issued for the same period of
       time for which the SURS participant also received disability benefits.
¶ 22        In this case, Wright received SURS disability benefits retroactive to December 23, 2006, in
       the amount of $1,791.93 per month. On February 23, 2007, Wright’s TTD benefits expired.
       Thus, it follows that any permanent partial disability Wright suffered was present the day after
       she was no longer temporarily totally disabled–either she was permanently partially disabled
       or she was not. The fact a PPD determination was not made until later is irrelevant. Based on
       the workers’ compensation settlement agreement, Wright agreed to a lump-sum settlement of
       $53,101.58 (after attorney fees, costs, and medical expenses had been subtracted), representing
       22.5% of each leg (48.375 weeks for each leg) and 17.5% for each hand (35.875 weeks per
       hand) for a total of 168.50 weeks. It is of no consequence the workers’ compensation
       settlement agreement was not approved by the arbitrator until July 15, 2010, or paid to Wright
       until January 11, 2011.
¶ 23        Wright cites National Manufacturing v. Industrial Comm’n, 331 Ill. App. 3d 1045, 1048,
       780 N.E.2d 703, 706 (2002), for the proposition PPD benefits do not accrue unless and until an
       arbitrator has entered an award. However, the issue in National Manufacturing was whether a
       penalty imposed under section 19(k) of the Workers’ Compensation Act (820 ILCS 305/19(k)
       (West 1994)) against an employer for unreasonably withholding payment of TTD benefits
       should also apply to the PPD award–which was not entered until the time the penalty was
       imposed–as “ ‘the amount payable at the time of the award.’ ” National Manufacturing, 311
       Ill. App. 3d at 1047, 780 N.E.2d at 705. The court found the penalty should not have included

                                                    -5-
       PPD benefits because they had not “accrued” at the time of the penalty hearing. Id. at 1048,
       780 N.E.2d at 706. The National Manufacturing court used the term “accrue” to denote the
       payments that had been unreasonably withheld by the employer, which logically could not
       include the recently awarded PPD benefit. Here, however, we are not concerned with whether
       a penalty should be imposed on an employer for failing to pay a recently awarded PPD benefit.
       Rather, the issue before us is whether a SURS participant is required to reimburse SURS for
       benefits she received for the same period of time her workers’ compensation award was also
       payable.
¶ 24       In this case, SURS determined Wright received both disability benefits from SURS and a
       workers’ compensation award covering the same period of time. Because Wright does not take
       issue with the formula SURS used to calculate the offset amount, and because we hold the
       actual date the workers’ compensation award was paid is irrelevant, SURS is entitled to an
       offset amount of $53,101.58. Because SURS already withheld $1,687.96, Wright must
       reimburse SURS $51,413.62.

¶ 25                                      III. CONCLUSION
¶ 26      For the reasons stated, we affirm the Executive Committee’s decision.

¶ 27      Affirmed.




                                                 -6-